Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 1 of 18




             EXHIBIT 1
Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 2 of 18
          Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 3 of 18




I.       INTRODUCTION.............................................................................................................. 3

 A. TM Financial Forensics, LLC / Qualifications .................................................................... 3
 B. Retention and Assignment ................................................................................................... 4
 C. Information Considered ....................................................................................................... 4
II.      SUMMARY OF OPINIONS ............................................................................................. 5

 A. Summary SIMO’s Alleged Damages................................................................................... 5
 B. Summary of Opinions .......................................................................................................... 6
III. BACKGROUND ................................................................................................................ 7

 A. SIMO.................................................................................................................................... 7
 B. uCloudlink............................................................................................................................ 9
 C. Patent-In-Suit ..................................................................................................................... 12
 D. Accused Products and Data Services ................................................................................. 12
IV. OPINIONS ........................................................................................................................ 13

 A. Determination of a Reasonable Royalty ............................................................................ 13
      Factor 1: The Royalties Received By The Patentee For The Licensing Of The Patent In Suit, Proving
      Or Tending To Prove An Established Royalty .................................................................................... 14
      Factor 2: The Rates Paid By The Licensee For The Use Of Other Patents Comparable To The
      Patent In Suit ...................................................................................................................................... 15
      Factor 3: The Nature And Scope Of The License, As Exclusive Or Non-Exclusive; Or As Restricted
      Or Non-Restricted In Terms Of Territory Or With Respect To Whom The Manufactured Products
      May Be Sold ........................................................................................................................................ 15
      Factor 4: The Licensor’s Established Policy And Marketing Program To Maintain His Patent
      Monopoly By Not Licensing Others To Use The Invention Or By Granting Licenses Under Special
      Conditions Designed To Preserve That Monopoly ............................................................................. 16
      Factor 5: The Commercial Relationship Between The Licensor And Licensee, Such As, Whether
      They Are Competitors In The Same Territory In The Same Line Of Business; Or Whether They Are
      Inventor And Promoter ....................................................................................................................... 16
      Factor 6: The Effect Of Selling The Patented Specialty In Promoting Sales Of Other Products Of
      The Licensee; The Existing Value Of The Invention To The Licensor As A Generator Of Sales Of His
      Non-Patented Items; And The Extent Of Such Derivative Or Convoyed Sales .................................. 18
      Factor 7: The Duration Of The Patent And The Term Of The License .............................................. 18
      Factor 8: The Established Profitability Of The Product Made Under The Patent; Its Commercial
      Success; And Its Current Popularity................................................................................................... 19




                                                                              1
         Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 4 of 18



     Factor 9: The Utility And Advantages Of The Patent Property Over The Old Modes Or Devices, If
     Any, That Had Been Used For Working Out Similar Results ............................................................. 24
     Factor 10: The Nature Of The Patented Invention; The Character Of The Commercial Embodiment
     Of It As Owned And Produced By The Licensor; And The Benefits To Those Who Have Used The
     Invention ............................................................................................................................................. 24
     Factor 11: The Extent To Which The Infringer Has Made Use Of The Invention; And Any Evidence
     Probative Of The Value Of That Use .................................................................................................. 25
     Factor 12: The Portion Of The Profit Or Of The Selling Price That May Be Customary In The
     Particular Business Or In Comparable Businesses To Allow For The Use Of The Invention Or
     Analogous Inventions .......................................................................................................................... 26
     Factor 13: The Portion Of The Realizable Profit That Should Be Credited To The Invention As
     Distinguished From Non-Patented Elements, The Manufacturing Process, Business Risks, Or
     Significant Features Or Improvements Added By The Infringer ........................................................ 27
     Factor 14: The Opinion Testimony Of Qualified Experts................................................................... 31
     Factor 15: The amount that a licensor (such as the patentee) and a licensee (such as the infringer)
     would have agreed upon (at the time the infringement began) if both had been reasonably and
     voluntarily trying to reach an agreement; that is, the amount which a prudent licensee – who
     desired, as a business proposition, to obtain a license to manufacture and sell a particular article
     embodying the patented invention – would have been willing to pay as a royalty and yet be able to
     make a reasonable profit and which amount would have been acceptable by a prudent patentee who
     was willing to grant a license ............................................................................................................. 31
V.      REBUTTAL TO THE MARTINEZ REPORT............................................................. 35

A. Mr. Martinez’s Use of Skyroam’s Wholesale Gross Profit on Daypasses as the Basis for
His Reasonable Royalty is Theoretically Flawed and Overstated ............................................ 35
B. Mr. Martinez Ignored uCloudlink’s Profit Margins and Ability to Pay His Claimed
Royalty Rate .............................................................................................................................. 37
C. Mr. Martinez Effectively Claims Skyroam Lost Profits Through His Reasonable Royalty
Rate Without Demonstrating Any Lost Sales ........................................................................... 38
D. Mr. Martinez’s “Zero-Sum Game” Position is Erroneous and Unsupported .................... 39
E. Mr. Martinez Fails to Apportion The Value Of The Accused Products and Data Services
for Elements Unrelated to the ‘689 Patent ................................................................................ 41
F. Mr. Martinez’s Use of Skyroam Proposals in Georgia-Pacific Factor 1 is Unreliable and
Speculative ................................................................................................................................ 43
VI. PRE-JUDGMENT INTEREST ...................................................................................... 44




                                                                              2
          Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 5 of 18




I.        INTRODUCTION

          A.     TM Financial Forensics, LLC / Qualifications
     1.    TM Financial Forensics, LLC (“TMF”) is a business, economic, financial and damages
           consulting company that provides services to business entities, individuals and counsel.
           I am a Vice President and founding member of TMF in the San Francisco office. I am
           also a Certified Public Accountant licensed in the State of California, Certified in
           Financial Forensics, a Certified Licensing Professional and a Chartered Global
           Management Accountant. Before founding TMF on January 5, 2010, I was a Director in
           the San Francisco office of Navigant Consulting, Inc.           Before joining Navigant
           Consulting, Inc. in 2004, I was a Vice President in the San Francisco office of Tucker
           Alan Inc. (“Tucker Alan”) and one of the leaders of Tucker Alan’s national intellectual
           property practice. Prior to joining Tucker Alan in August 1994, I was employed by
           Peterson Consulting, where I provided consulting to clients on a variety of regulatory and
           commercial matters. I graduated with honors from Santa Clara University in 1989 with
           a Bachelor of Science in Commerce degree in finance and minor in economics, and
           currently serve on the Advisory Board for the Leavey School of Business at Santa Clara
           University.

     2.    I am experienced in the financial, economic and accounting matters relating to the scope
           of our work, analysis and study on this matter. I have consulted on numerous intellectual
           property infringement, valuation and licensing-related matters. I have also assisted clients
           in the valuation and licensing of intellectual property rights. I have prepared and analyzed
           hundreds of claims for lost profits, reasonable royalties, increased costs and other
           financial and economic impacts. I have also presented and lectured on intellectual
           property valuation and damages, including to Santa Clara University School of Law,
           Stanford University, University of California Hastings College of the Law, the Licensing
           Executives Society and the Rocky Mountain Intellectual Property & Technology Institute.

     3.    My curriculum vitae, including publications during the last ten years, is included as
           Attachment 1 to this Rebuttal Report. A listing of cases in which I have testified as an
           expert witness at trial, arbitration and/or deposition is included as Attachment 2 to this
           Rebuttal Report. My hourly billing rate on this matter is $575.


                                                    3
         Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 6 of 18




    4.    TMF’s compensation is not dependent on the outcome of this matter.

         B.     Retention and Assignment
    5.    TMF was retained by Hong Kong uCloudlink Network Technology Limited (“Hong
          Kong uCloudlink”) and uCloudlink America, Ltd. (“uCloudlink America”) (collectively,
          “uCloudlink”) and its counsel to address damages issues related to the patent infringement
          allegations set forth by SIMO Holdings Inc. (“SIMO”) in the above-captioned case.1 I
          understand that SIMO alleges that uCloudlink infringed U.S. Patent No. 9,736,689 (“the
          ‘689 patent” or the “patent-in-suit”). Although I understand that uCloudlink denies and
          disputes both validity and infringement of the patent-in-suit, for purposes of this Rebuttal
          Report, I have assumed that the ‘689 patent will be found to be not invalid and infringed
          by uCloudlink. TMF has also been asked to review SIMO’s damages analysis and
          opinion set forth in the Expert Report of Christopher A. Martinez dated January 14, 2019
          (the “Martinez Report”).2

         C.     Information Considered
    6.    Attachment 3 to this Rebuttal Report contains a listing of various documents, data and
          other information considered in forming my opinions in this matter. I have also had
          discussions with Dr. Martin Feuerstein, a technical expert retained on behalf of
          uCloudlink. Selected pages of the documents and information listed on Attachment 3
          may be used as exhibits to summarize or support my opinions. Additionally, I may
          prepare graphical or illustrative exhibits to use at trial based on the documents and
          information relied upon and my analysis of those documents and information.

    7.    The opinions in this Rebuttal Report are based on currently available information. If
          representatives of uCloudlink, SIMO and/or experts retained on behalf of SIMO present
          additional information, then my opinions and conclusions may be supplemented,
          amended or revised.




1
  SIMO First Amended Complaint for Patent Infringement, August 20, 2018 (“Amended Complaint”). Stipulation
Regarding Dismissal of Count 1 of SIMO Holdings’ Inc.’s Amended Complaint (U.S. Patent No. 8,116,735) with
Prejudice, January 17, 2019.
2
  Expert Report of Christopher A. Martinez, January 14, 2019 (“Martinez Report”).


                                                      4
           Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 7 of 18




            between August 20, 2018 and September 30, 2018.13 Applying a royalty rate of $3.00
            per Daypass results in a reasonable royalty of approximately $0.793 million.14

           B.     Summary of Opinions
     11.    Assuming validity and infringement, I understand that SIMO is entitled to be awarded
            damages adequate to compensate for the infringement. I further understand that Skyroam,
            the party that manufactures and sells products and services that compete with
            uCloudlink’s products and services, is not a plaintiff in this action. Therefore, SIMO is
            not entitled to recover lost profits because SIMO does not manufacture and sell products
            and services in the United States. Furthermore, there were acceptable non-infringing
            substitutes available, SIMO has not demonstrated that it was positioned to make the
            alleged infringing sales, and there is no evidence of demand for the patented invention
            from customers.

     12.    In these circumstances, SIMO’s damages may be determined by a reasonable royalty
            based on a hypothetical negotiation between SIMO and uCloudlink for a license to the
            ‘689 patent. Based on my analysis of financial, economic, licensing and technical facts
            and circumstances in this case as set forth in my evaluation of the Georgia-Pacific factors,
            I have determined a reasonable royalty for the ‘689 patent is $0.15 per 500 MB Daypass.

     13.    I have relied on uCloudlink’s United States monthly data usage to calculate the royalty
            base during the period of alleged infringement. According to this data,                             ,
            or approximately                   MB Daypasses, of uCloudlink data was consumed in the
            United States from August 20, 2018 through September 30, 2018 (see Attachment 8).15
            Applying the $0.15 per 500 MB Daypass to the equivalent                  uCloudlink Daypasses
            consumed in the United States from August 20, 2018 through September 30, 2018 results
            in total royalties of $39,642.16




13
   Martinez Report: ¶15, Schedule 4B.
14
   Martinez Report: ¶15, Schedule 4B.
15
   Alternatively, I have calculated 721,011,098 MB, or approximately1,442,022 500 MB Daypasses, of uCloudlink
data was consumed in the United States from August 15, 2017 through September 30, 2018 (see Attachment 8).
16
   Alternatively, applying $0.15 per 500 MB Daypass to uCloudlink data consumed in the United States from
August 15, 2017 to September 30, 2018 results in total royalties of $216,303.


                                                       6
           Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 8 of 18




            name Roaming Man.41 In September 2015, uCloudlink released the first 4G mobile Wi-
            Fi device, the GlocalMe G2.42 uCloudlink has office locations in China, Hong Kong,
            Europe, and the United States and currently has more than 1,200 employees.43 In 2017,
            uCloudlink America generated                          in revenue, while Hong Kong uCloudlink
            generated                   in revenue.44

     23.    uCloudlink provides products and services through three brands: GlocalMe, Roaming
            Man, and uCloudlink (collectively, “uCloudlink hotspot”).45 Through the purchase or
            rental of a uCloudlink hotspot, consumers can access secure Wi-Fi in more than 140
            countries.46 uCloudlink hotspots connect to the best local network available through
            vSIM technology called CloudSIM, so consumers can obtain mobile data without
            changing the SIM cards in their devices.47 On the back end, the “uCloudlink CloudSIM
            service platform maintains local SIM cards of 140+ countries and regions…to provide a
            high speed and stable network experience for the user.”48 Purchasers of hotspots can
            access data after purchasing a Daypass, a data package, or a data subscription.49

     24.    uCloudlink hotspots and associated data services available to be used in the United States
            can be purchased through the GlocalMe website, Amazon.com, and through uCloudlink
            direct-to-business customers.50 Data services purchased through Amazon.com and direct-
            to-business customers are bundled with the hotspots and cannot be purchased standalone
            through these channels.51 The majority of uCloudlink’s bundled device and data service
            sales in the United States are generated



41
   https://www.ucloudlink.com/html/introduction.
42
   https://www.ucloudlink.com/html/introduction.
43
   https://www.ucloudlink.com/html/introduction; Deposition of Hua Wei, November 6, 2018: Exhibit 25
[UCLOUDLINK0013622-656 at 627-628].
44
   Attachment 6; Attachment 7.
45
   https://www.ucloudlink.com/html/introduction.
46
   https://www.ucloudlink.com/html/introduction; https://www.glocalme.com/about/glocalme?lang=en-
US&giso=US; https://www.roamingman.com/about. Note that Roaming Man indicates coverage in more than 135
companies.
47
   Deposition of Jianlin Liao, November 5, 2018: Exhibit 20 [UCLOUDLINK0013740-759 at 749].
48
   Deposition of Jianlin Liao, November 5, 2018: Exhibit 20 [UCLOUDLINK0013740-759 at 750].
49
   uCloudlink refers to these data units as a “DayPass” or “Day Pass.” I have referred to these data units as Daypass
throughout this Rebuttal Report.
50
   https://www.glocalme.com/glocalme/where_to_buy?lang=en-US&giso=US;
https://www.amazon.com/stores/node/10065706011; https://www.roamingman.com/order/index/device_order.
51
   https://www.amazon.com/stores/node/10065706011; Deposition of Hua Wei, November 6, 2018: p. 33.


                                                          10
           Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 9 of 18




                .62 uCloudlink offers a 24-hour Daypass of 300 MB of data at full speed, and unlimited
            data thereafter that is throttled to 256kbps, for $3.50.63

           C.      Patent-In-Suit
     28.    The ‘689 patent is titled, “System and Method for Mobile Telephone Roaming.”64 The
            ‘689 patent was issued on August 15, 2017, and is assigned to SIMO Holdings Inc.65 The
            ‘689 patent is a continuation of Application No. 12/039,646 filed on February 28, 2008,
            and issued as U.S. Patent No. 8,116,735, which was originally asserted against
            uCloudlink in this matter.66

           D.      Accused Products and Data Services
     29.    I understand SIMO alleges that certain models of uCloudlink’s Wi-Fi hotspot devices and
            mobile phones that access data through uCloudlink’s data service network in the United
            States infringe the ‘689 patent (the “Accused Products and Data Services”).67 The
            Accused Products are summarized below in TABLE 2.

            TABLE 2: Summary of Accused Products
                  Model Name          Device Type                          Date First Sold in U.S. 68
            GlocalMe G2                  Hotspot                                 January 2016
            GlocalMe U2                  Hotspot                                 January 2017
            GlocalMe G3                  Hotspot                                   June 2017
            GlocalMe S1               Mobile Phone                               January 2018
     30.    Although uCloudlink first sold a product accused to infringe the ‘689 patent in January
            2016,69 the ‘689 patent did not issue until August 15, 2017.70 Therefore, damages would
            begin no earlier than the issue date of the ‘689 patent. However, I understand that
            uCloudlink asserts that SIMO failed to comply with the marking requirements of 35


62
   https://www.glocalme.com/data_package?lang=en-US&giso=US.
63
   https://www.glocalme.com/data_package/settlement?goodsCode=GlocalMeUS_US_DP300MB5&lang=en-
US&giso=US.
64
   U.S. Patent No. 9,736,689.
65
   U.S. Patent No. 9,736,689.
66
   Amended Complaint, ¶15; Stipulation Regarding Dismissal of Count 1 of SIMO Holdings’ Inc.’s Amended
Complaint (U.S. Patent No. 8,116,735) with Prejudice, January 17, 2019. Mr. Martinez’s claimed damages only
relate to the ‘689 patent.
67
   Amended Complaint, ¶15.
68
   Deposition of Hua Wei, November 6, 2018: p. 86, 109-112; Deposition of Jianlin Liao, November 5, 2018:
Exhibit 20 [UCLOUDLINK0013740-759 at 744].
69
   Deposition of Hua Wei, November 6, 2018: p. 86.
70
   U.S. Patent No. 9,736,689.


                                                       12
         Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 10 of 18




          exclusive license would command a lower royalty than an exclusive license. The
          geographic limitation to the United States would not impact a running royalty rate for a
          United States patent, as the royalty rate would only be applied to sales that are covered
          by the patent.

               Factor 4: The Licensor’s Established Policy And Marketing Program To
               Maintain His Patent Monopoly By Not Licensing Others To Use The Invention
               Or By Granting Licenses Under Special Conditions Designed To Preserve That
               Monopoly
   40.    SIMO has not licensed the ‘689 patent to third parties or asserted the patent-in-suit against
          any other party.81 Additionally, Eric Plam, President of Skyroam, testified that he was
          not aware of any Skyroam policies regarding patent license agreements.82 While there
          does not appear to be an established licensing policy, SIMO has asserted the ‘689 patent
          against uCloudlink, indicating a desire to protect its patent monopoly from competitors.
          However, the lack of licensees and assertions that other parties’ solutions available in the
          market utilize the ‘689 patent indicates that competitive products available in the market
          from third parties reflect non-infringing alternatives. Overall, factor 4 has a neutral
          influence on the royalty in the hypothetical negotiation between SIMO and uCloudlink.83

               Factor 5: The Commercial Relationship Between The Licensor And Licensee,
               Such As, Whether They Are Competitors In The Same Territory In The Same
               Line Of Business; Or Whether They Are Inventor And Promoter
   41.    uCloudlink, Skyroam and multiple other companies compete for sales of products and
          services to provide international data roaming. The presence of third-party competitors,
          as well as non-infringing alternatives available to uCloudlink (addressed in Georgia-
          Pacific factors 9 and 10 below), limit the impact of potential competition between SIMO
          and uCloudlink in the hypothetical negotiation.

   42.    SIMO considers uCloudlink to be a direct competitor, but also identifies numerous other
          competitors. For example, in a May 2017 internal Skyroam Enterprise Analysis, Skyroam
          identified                                                                            as competitors in

81
   Deposition of Jing Liu, November 7, 2018: p. 87-88, 94, 119-120; Deposition of Eric Plam, November 7, 2018: p.
187, 202-203.
82
   Deposition of Eric Plam, November 7, 2018: p. 174.
83
   Consideration of the potential impact of competition between the parties is addressed in Georgia-Pacific factor 5.


                                                          16
           Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 11 of 18




            addition to GlocalMe.84 When asked to identify Skyroam’s primary competitors in the
            United States, Eric Plam, Skyroam President, testified that “


                                ”85 Mr. Plam further testified that “competition comes in a lot of
            forms.”86 In addition to global hotspot competition, there are substitute global data
            service options, including purchasing local SIMs, roaming SIMs, and data roaming plans
            through mobile carriers.87 Currently, Skyroam’s biggest competition in the United States
            market is                                     .88 Mr. Plam testified that in the United States
            hotspot market, Skyroam has                of the retail partner market segment,          of the
            ecommerce hotspot market, and                 of the direct-to-business market segment.89

     43.    uCloudlink considers Skyroam a direct competitor, but also identifies numerous other
            competitors. For example, Hua Wei, uCloudlink Deputy Director of Branding, identified
                                                                                                           as
            competitors, in addition to Skyroam.90 uCloudlink also compared its product and service
            offerings to major United States network operators AT&T, T-Mobile, Verizon and
            Sprint.91

     44.    Numerous industry sources discuss the existence of competitively priced daypasses from
            mobile network operators as of the date of first infringement. For example, in October
            2013 T-Mobile was the first to offer unlimited international data and text services in over
            100 countries for no extra charge to its subscribers.92 In August 2018, T-Mobile began
            offering a $5 daypass for 512 MB of LTE.93 In November 2015, Verizon began offering



84
   Skyroam Enterprise Analysis, May 16, 2017: SIMO_0167686-707 at 690-691; Deposition of Eric Plam,
November 7, 2018: Exhibit 5 [SIMO_0167685].
85
   Deposition of Eric Plam, November 7, 2018: p. 10, 82.
86
   Deposition of Eric Plam, November 7, 2018: p. 84.
87
   Deposition of Eric Plam, November 7, 2018: p. 84-85; SIMO_0167685.
88
   Deposition of Eric Plam, November 7, 2018: p. 123-124.
89
   Deposition of Eric Plam, November 7, 2018: p. 85-87, 93-94.
90
   Deposition of Hua Wei, November 6, 2018: p. 17, 89-90, 93-94.
91
   Deposition of Hua Wei, November 6, 2018: p. 88-89, Exhibit 29 [SIMO_0172788-804 at 793].
92
   "T-Mobile Announces Unlimited Global Data Roaming at No Extra Charge," The Verge:
https://www.theverge.com/2013/10/9/4821692/t-mobile-announces-unlimited-global-data-roaming-at-no-extra-
charge.
93
   "T-Mobile Now Offers $5 Day Passes to Bump International Plan to 512MB of LTE," The Verge:
https://www.theverge.com/2018/7/17/17581322/t-mobile-international-data-plan-5-daily-pass-512mb-4g-lte


                                                     17
            Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 12 of 18




      54.    However, I understand the data services revenue presented in the United States income
             statement does not include standalone data package purchases and represents an allocated
             dollar value for uCloudlink data services bundled with each GlocalMe device sold.103
             Additionally, this data does not include the volume of data services included in the
             bundled sales.104 I further understand that uCloudlink does not track where the Accused
             Products ultimately used data services.105 Therefore, the United States income statements
             for uCloudlink are less instructive in the hypothetical negotiation for a license to the ‘689
             patent.

      55.    As uCloudlink does not track where the Accused Products used data, and devices and data
             services used in the United States may not have been purchased in the United States or
             captured in the uCloudlink United States income statement, uCloudlink would consider
             the profit margins of Hong Kong uCloudlink in the hypothetical negotiation.106 From
             January 2015 through September 2018, Hong Kong uCloudlink reported sales of devices
             and data services of approximately                       worldwide, resulting in gross profits
             of approximately                  for an average gross margin of               (see Attachment
             7). Hong Kong uCloudlink’s gross margin on data services alone for this period was
             approximately           (see Attachment 7).107 In 2017, uCloudlink reported device and
             data services sales of approximately            million worldwide, resulting in gross profits
             of approximately                   for a          gross margin (see Attachment 7). Hong
             Kong uCloudlink’s gross margin on data services alone for 2017 was approximately
                       (see Attachment 7).

      56.    At a minimum, uCloudlink’s selling and marketing expenses are necessary to generate
             sales of the Accused Products and Data Services. Hong Kong uCloudlink selling and
             marketing expenses for January 2015 through September 2018 total approximately
             of net revenue, while selling and marketing expenses for 2017 total approximately
             of net revenue (see Attachment 7). To determine uCloudlink’s profit margin on data

103
    Deposition of Jianlin Liao, November 5, 2018: p. 43-44.
104
    UCLOUDLINK0344621.
105
    Deposition of Jianlin Liao, November 5, 2018: p. 31, 45 and 53.
106
    Deposition of Jianlin Liao, November 5, 2018: p. 31, 44-45 and 53. The Hong Kong uCloudlink income
statement includes the United States financial information.
107
    Hong Kong uCloudlink’s gross margin on device sales alone was approximately        for the period January
2015 through September 2018 (see Attachment 7).


                                                        21
            Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 13 of 18




             services, I deducted the selling and marketing expense percentages from the gross profit
             margin for January 2015 through September 2018 and 2017 resulting in an incremental
                                                                                108
             profit margin ranging from approximately

      57.    The current retail price of a uCloudlink 300 MB Daypass for use in the United States is
             $3.50, or approximately $0.0117/MB.109 This revenue per MB calculation assumes that
             uCloudlink customers only use 300 MB per Daypass and never use throttled data beyond
             300 MB. As indicated on Attachment 9.1, Skyroam customers during the damages
             period (August through November 2018) used                     MB per Daypass, using
             MB of throttled data on average. Assuming uCloudlink customers used                     MB of data
             for each Daypass would lower the revenue per MB used to                            . Applying an
             incremental profit margin of                       results in uCloudlink incremental profit of
             approximately                           per MB, based on              MB use per Daypass and
                                 based on         MB use per Daypass (see Attachment 4). This equates
             to                per       MB Daypass (based on               MB use) and                       per
                  MB Daypass (based on              MB use) for data used in the United States (see
             Attachment 4).

      58.    As addressed in Georgia-Pacific factor 13 and the critiques of Mr. Martinez below, these
             incremental profits are prior to apportioning the value related to the patented invention
             from the profits attributable to components, features, and other contributions to profits
             unrelated to the patent-in-suit. I understand that “[t]he patentee…must in every case
             give evidence tending to separate or apportion the defendant’s profits and the patentee’s
             damages between the patented feature and the unpatented features” or show that “the
             entire value of the whole machine, as a marketable article, is properly and legally
             attributable to the patented feature.”110 The Federal Circuit has indicated that it is not
             enough to show the patented element is “viewed as valuable, important, or even essential”
             to the use of the accused products.111 I further understand that the Federal Circuit has

108
    Calculated as:
109
    https://www.glocalme.com/data_package/settlement?goodsCode=GlocalMeUS_US_DP300MB5&lang=en-
US&giso=US. Calculated as: $3.50 / 300 MB = $0.0117/MB. Daypass provides 300 MB data at full speed, and
unlimited data thereafter that is throttled to 256kbps.
110
    Uniloc USA v. Microsoft, United States Court of Appeals for the Federal Circuit, Case No. 03-cv-0440, Decided
January 4, 2011, p. 48.
111
    LaserDynamics, Inc. v. Quanta Computer, Inc., et al. (Federal Circuit, August 30, 2012), p. 25.


                                                        22
            Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 14 of 18




             percentages are prior to apportioning the value related to the other patents, features and
             functionality provided by these components that are unrelated to the ‘689 patent. Based
             on discussions with Dr. Feuerstein, I understand that the functionality related to the
             alleged infringement accounts for less than half of the functionality provided by the
             baseband processor and memory SSPPU components.118

      61.    Overall, Georgia-Pacific factor 8 provides an incremental profit ranging from
                    per         MB Daypass. However, these incremental profits are prior to apportioning
             the value related to the SSPPU components of approximately                      , resulting in profits
             ranging from                       per      MB Daypass for the SSPPU. Accounting for other
             functions performed by the SSPPU components unrelated to the ‘689 patent indicates that
             the profits potentially attributable to the ‘689 patent range from approximately
                    per         MB Daypass (see Attachment 4).

                  Factor 9: The Utility And Advantages Of The Patent Property Over The Old
                  Modes Or Devices, If Any, That Had Been Used For Working Out Similar
                  Results
                          and
                  Factor 10: The Nature Of The Patented Invention; The Character Of The
                  Commercial Embodiment Of It As Owned And Produced By The Licensor;
                  And The Benefits To Those Who Have Used The Invention
      62.    I understand uCloudlink had an acceptable, non-infringing alternative design available
             throughout the damages period and could have implemented the alternative if faced with
             an uneconomic royalty request by SIMO.

      63.    Based on discussions with Dr. Martin Feuerstein, I understand that uCloudlink could have
             configured its products so that when used in the United States they would have used an
             eSIM to connect to the local carrier instead of the                                     . This would
             have required uCloudlink to write, test and validate the software code before including it
             in firmware on its devices. I understand that this non-infringing alternative solution


118
      Based on discussion with Dr. Martin Feuerstein, I understand that the

                     , which implicate thousands of standard essential patents. I further understand that
                                                                            , as well as the other non-infringing
features of the Accused Products.


                                                            24
      Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 15 of 18




               I am not aware of a royalty rate that may be customary in this business.
83.       Overall, these factors are not instructive in the determination of a reasonable royalty for
          a license to the ‘689 patent.

84.       Georgia-Pacific factors 5, 6, 8 and 13 generally address the profitability of products that
          practice that patent-in-suit and the competitive relationship of the parties to the
          hypothetical negotiation. Primary considerations under these factors include:

               uCloudlink, Skyroam and multiple other parties compete for sales of Wi-Fi hotspots
                and international roaming data services. Skyroam has           of the retail partner
                market segment,      of the ecommerce hotspot market, and             of the direct-
                to-business market segment.
               While SIMO would consider the potential competition from uCloudlink, the
                presence of third party non-infringing alternatives would limit the expected
                financial benefit to SIMO from not granting a license to uCloudlink.
               uCloudlink’s products have been commercially successful and earned limited
                profits. However, uCloudlink’s profits are attributable to numerous factors beyond
                the ‘689 patent.
               The wholesale average price of a Skyroam 500 MB Daypass is              with a gross
                margin of      , resulting in      of gross profit. Deducting the costs necessary to
                generate Skyroam’s sales of Patented Product and Data Services results in a profit
                margin ranging from                                      to
                       , or profits of approximately        to       per 500 MB Daypass.
               The current retail price of a uCloudlink 300 MB Daypass for use in the United
                States is $3.50, or approximately $0.0117 per MB assuming that uCloudlink
                customers only use 300 MB per Daypass. Assuming uCloudlink customers used
                450 MB of data for each Daypass would lower the revenue per MB used to $0.0078.
               Applying a profit margin of                     results in uCloudlink profit of
                approximately                      per MB, or              per 500 MB Daypass
                for data used in the United States assuming 300 MB are used per uCloudlink 300
                MB Daypass. Assuming 450 MB are used per 300 MB uCloudlink Daypass results
                in uCloudlink profit of approximately                      per MB, or
                      per 500 MB Daypass for data used in the United States.
               The SSPPU for the Accused Products accounts for approximately                    of
                the total cost of the product, or approximately   . This results in profits ranging
                from                  per 500 MB Daypass for the SSPPU.
               I understand the functionality related to the alleged infringement accounts for less
                than half of the functionality provided by the baseband processor and memory
                SSPPU components.




                                                  32
      Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 16 of 18




               uCloudlink’s Accused Products practice the uCloudlink Asserted Patents, and I
                understand that the SSPPU components for ‘689 patent are also related to the
                uCloudlink Asserted Patents.
               Accounting for the other features unrelated to the ‘689 patent indicates that the
                profits potentially attributable to the ‘689 patent range from approximately
                         per 500 MB Daypass.
               Non-patented elements contribute to uCloudlink’s sales and profits for the Accused
                Products and Data Services.
               uCloudlink undertook significant investments and business risks which contributed
                to its sales and profits.
               uCloudlink’s sales are driven by its established sales and distribution network,
                partnerships, customer relationships, the GlocalMe brand, uCloudlink’s 24/7
                customer service, and its own intellectual property, as examples.
85.       SIMO would consider the potential competition for sales and increased price competition
          when licensing the patent-in-suit to uCloudlink. However, any upward pressure is limited
          by the presence of available non-infringing alternatives. Additionally, uCloudlink’s other
          contributions to the Accused Products and Data Services and limited overall company
          operating profit limit the value of the patented invention in the hypothetical negotiation.
          Overall, consideration of these factors indicates a royalty rate ranging from approximately
                         per 500 MB Daypass would account for the profits attributable to the ‘689
          patent.

86.       Georgia-Pacific factors 9, 10 and 11 generally address the nature of the invention and its
          importance to the licensee and the Accused Products and Data Services. Primary
          considerations under these factors include:

               uCloudlink would have been able to offer a commercially acceptable product for
                sale without utilizing the patent-in-suit throughout the period of alleged
                infringement.
               uCloudlink’s acceptable non-infringing alternative design would have taken no
                more than             to design and implement and would limit the royalty rate that
                uCloudlink would be willing to pay and SIMO would reasonably expect to receive
                for a license to the ‘689 patent.
               Approximately          GB (             MB), or approximately
                MB Daypasses, of uCloudlink data was consumed in the United States from August
                15, 2017 to September 30, 2018.




                                                  33
            Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 17 of 18




                      Approximately          GB (            MB), or approximately               MB
                       Daypasses, of uCloudlink data was consumed in the United States from August 20,
                       2018 through September 30, 2018.
                      United States data consumption only reflects approximately                       of
                       uCloudlink’s overall worldwide daily data consumption.
      87.       These factors indicate that while uCloudlink has enjoyed sales for the Accused Products
                and Data Services, the sales and profits are not attributable to the patent-in-suit. The
                minimal cost to implement an acceptable non-infringing alternative would limit the
                royalty rate the uCloudlink would be willing to pay in the hypothetical negotiation. These
                factors place downward pressure on the royalty rate in the hypothetical negotiation.

      88.       Georgia-Pacific factors 3, 4 and 7 address the nature and scope of the hypothetical
                license. While the non-exclusive nature of the hypothetical license would put downward
                pressure on a reasonable royalty rate, SIMO’s desire to protect its patent monopoly from
                competitors would tend to place would upward pressure on the reasonable royalty rate.
                Overall, these factors are neutral in the determination of a reasonable royalty rate in the
                hypothetical negotiation.

      89.       As reflected on uCloudlink’s income statement (see Attachment 7), profit is generated
                by the Accused Products through the provision of uCloudlink data services. As discussed
                above in Georgia-Pacific factor 8, uCloudlink produced a summary of the gigabytes of
                data used monthly in the United States from August 2016 through September 2018.142
                Since uCloudlink does not track where its devices are used, a usage-based royalty rate
                tied to data used in the United States would be reasonable in this circumstance.

      90.       Apportioning the profits attributable to the ‘689 patent indicates a royalty rate ranging
                from                  for each equivalent uCloudlink 500 MB Daypass used in the United
                States. Assuming customers used 450 MB of data for each uCloudlink 300 MB Daypass
                (consistent with Skyroam customers using throttled data in excess of the Daypass MBs)
                indicates a royalty rate of              for each equivalent 500 MB Daypass. Applying
                the same approach to apportion Skyroam’s Daypass profitability (i.e.,          of profit is
                attributable to the SSPPU components, and                         of the SSPPU profit is
                attributable to the functionality accused to infringe the ‘689 patent) indicates a royalty

142
      UCLOUDLINK0384587.


                                                        34
                 Case 1:18-cv-05427-JSR Document 154-1 Filed 04/24/19 Page 18 of 18




                  rate of                 per 500 MB Daypass. The acceptable non-infringing alternative
                  design, significant competition from third parties, substantial uCloudlink contributions to
                  sales, and minimal data consumed in the United States relative to the rest of the world put
                  downward pressure on the royalty rate in the hypothetical negotiation, indicating a royalty
                  rate at or near the low end of the range would be appropriate. After consideration of the
                  Georgia-Pacific factors detailed above, it is my opinion that a reasonable royalty rate of
                         per 500 MB Daypass should be applied to uCloudlink’s data usage in the United
                  States.

           91.    I have relied on uCloudlink’s United States monthly data usage to calculate the royalty
                  base during the period of alleged infringement. According to this data,                  MB,
                  or approximately                 MB Daypasses of uCloudlink data, was consumed in the
                  United States from August 20, 2018 to September 30, 2018 (see Attachment 8).143
                  Applying the         per 500 MB Daypass to the equivalent           uCloudlink Daypasses
                  consumed in the United States from August 20, 2018 to September 30, 2018 results in
                  total royalties of        .144

V.               REBUTTAL TO THE MARTINEZ REPORT

           92.    As addressed in my determination of a reasonable royalty above, Mr. Martinez’s analysis
                  and conclusions are flawed and unsupported. In addition, specific criticisms of Mr.
                  Martinez’s analysis and opinions are presented in the following section.

                  A.    Mr. Martinez’s Use of Skyroam’s Wholesale Gross Profit on Daypasses as
                        the Basis for His Reasonable Royalty is Theoretically Flawed and Overstated
           93.    Mr. Martinez opines that he “would not expect Skyroam to accept a reasonable royalty of
                  less than the wholesale profits per Daypass that the company would expect to forego by
                  licensing vSIM technology to uCloudlink.”145 As discussed below, Mr. Martinez’s
                  royalty rate erroneously attributes Skyroam’s entire gross profit on wholesale data
                  services to the ‘689 patent. But Mr. Martinez’s “wholesale incremental profit” figure


     143
     Alternatively, I have calculated           MB, or approximately                MB Daypasses, of uCloudlink
 data was consumed in the United States from August 15, 2017 through September 30, 2018 (see Attachment 8).
 144
     Alternatively, applying        per 500 MB Daypass to uCloudlink data consumed in the United States from
 August 15, 2017 to September 30, 2018 results in total royalties of        .
 145
     Martinez Report: ¶95.


                                                          35
